      Case 4:05-cr-00018-JRH-CLR Document 105 Filed 06/01/20 Page 1 of 6

                                                                                                                      r



                                                                                                        U.S.OiSTRiCT COURT
                               IN THE UNITED                 STATES DISTRICT              COURT            AUGUSTA DIV.
                               FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                                                  i
                                                SAVANNAH DIVISION                                                 1   PH 3- 12


UNITED STATES OF AMERICA
                                                                                                ClERK__JLJi2^^
                                                                                                   S07DiST. OF 5A.
                                                                   ■k
        V .                                                                     CR 405-018
                                                                   ■k


                                                                   ■k
GLENN    MCCLOUD




                                                            ORDER




                                                                                                        \\
        Defendant Glenn McCloud seeks                                   relief under the                     compassionate

              //
release            provision of             18            U.S.C.   §    3582(c) (1) (A) .               The government

                                       1
opposes            the   motion.             Upon            due   consideration,               the          Court    denies

McCloud's request for relief.

        The         compassionate                    release            provision         of        §        3582(c) (1) (A)

                                                                                           \\

provides            a    narrow        path           for     a    defendant         in         extraordinary              and
                                                //

compelling circumstances                                  to leave prison early upon consideration

of the        factors           set    forth in              18    U.S.C.       §   3553(a)           so long as          such
                          \\
reduction           is         consistent with applicable policy statements issued
                                                                                                n
by    the          [United        States]                 Sentencing          Commission.                    18   U.S.C.     §


3582(c) (1) (A) .                     Congress               did        not     define          what           constitutes




                                                     \\                                          tr
      McCloud            also    filed      a             Motion to Expand Record                       to     include     his
evidence that he exhausted administrative remedies prior to filing
the    instant           motion.            The Government does not oppose the motion.
Upon    consideration,                     the motion to expand record (doc. 103) is
GRANTED.
       Case 4:05-cr-00018-JRH-CLR Document 105 Filed 06/01/20 Page 2 of 6



w                                                                 rr

     extraordinary and compelling circumstances                        other than to express

                                                                            //
that      [r]ehabilitation              of the       defendant alone              IS    insufficient.


See 28 U.S.C. § 994 (t) .               Rather, Congress instructed the Sentencing
                                               \\

Commission to promulgate the                        criteria to be applied and a list of

                            ft

specific examples                of extraordinary and compelling reasons.                          Id.


         The existing policy statement of the Sentencing Commission,

adopted before passage of the First Step Act of 2018, provides

that in addition to the existence of extraordinary and compelling

reasons, the defendant must not present a danger to the safety of

any     other    person          or    the   community.        U.S.S.G.           §    1B1.13.      The


application          note    to this         policy       statement lists             three    specific

examples        of    extraordinary           and      compelling      reasons           to    consider

reduction       of    a   defendant's         sentence       under     §    3582(c) (1) (A) :       (1)


medical condition; (2) advanced age; and (3) family circumstances.

Id. n. 1 (A) -(C).          McCloud concedes that he does meet any of these

criteria.       The application note also provides a catch-all category:

\\

     As determined by the Director of the Bureau of Prisons,                                      there


exists in the defendant's case                         an extraordinary and compelling
                                                                       ff

reason     other      than,       or    in   combination       with.        the        aforementioned


three categories.                 Id. n.l(D) (emphasis added).

         Indeed, prior to the First Step Act, § 3582(c) (1) (A) provided

that only the Director of the Bureau of Prisons ("BOP") could bring

a motion for compassionate release.                           However,           Section      603(b) of


the First Step Act, titled "Increasing the Use and Transparency of


                                                      2
      Case 4:05-cr-00018-JRH-CLR Document 105 Filed 06/01/20 Page 3 of 6



                                      //

Compassionate              Release,         amended      §    3582(c)(1)(A)        to     permit    a

defendant to bring a motion for compassionate release after either

exhausting administrative rights to appeal the BOP's failure to

bring       such   a       motion    or      the    passage     of   thirty       days    from    the

defendant's unanswered request to the warden for such relief.                                      18


U.S.C. § 3582(c) (1) (A) .                 Through his motion, McCloud contends that

the First Step Act also expanded the criteria for                                  extraordinary

                       n

and compelling             circumstances; more specifically, he contends that

the First Step Act now allows a district court to determine whether

extraordinary and compelling reasons exist outside of the three

enumerated examples in U.S.S.G. § 1B1.13 and independent of the

BOP's determination.


        McCloud's contention is not without support.                               Some      district


courts have determined that the First Step Act signaled an intent

from    Congress           that     district        courts     may    now    consider         whether

extraordinary          and     compelling           reasons    for    compassionate          release

exist other than those delineated in U.S.S.G. § IBI.13 n.l.                                       See


United States v. Brown, 411 F. Supp. 3d 446 (S.D. Iowa Oct. 8

2019)       (holding        that    the      district        court   now     assumes      the    same

discretion as the BOP Director when it considers                                  a compassionate

release motion); United States v. Fox, 2019 WL 3046086, at *3 (D.

Me.    July    11,         2019)    ("I     treat     the    previous       BOP    discretion      to

identify other extraordinary and compelling reasons as assigned

now    to    the   courts.");              United   States     v.    Beck,    2019      WL   2716505


                                                     3
     Case 4:05-cr-00018-JRH-CLR Document 105 Filed 06/01/20 Page 4 of 6



(M.D.N.C. June 28, 2019); United States v. Cantu, 2019 WL 2498923

(S.D. Tex. June 17, 2019).            These courts have held that the policy

statement    of     U.S.S.G.     §   1B1.13       is     simply      outdated         because         it

assumes that compassionate release may only be granted upon motions

by the Director of the BOP.             See, e.g., Beck, 2019 WL 2716505, at

*5   ("There   is     no    policy    statement          applicable           to    motions          for

compassionate release filed by defendants under the First Step

Act.")


       These cases, however, rest                 upon    a    faulty premise that the

First Step Act somehow rendered the Sentencing Commission's policy

statement      an     inappropriate           expression            of       policy.               This


interpretation,       and it appears to be an interpretation gleaned

primarily    from     the   salutary        purpose      expressed           in    the       title    of

Section     603(b)     of    the     First        Step    Act,       contravenes              express

Congressional       intent     that    the        Sentencing        Commission,              not     the

judiciary, determine what constitutes an appropriate use of the
                                ff

 compassionate        release        provision.           See       28   U.S.C.          §    944 (t) .


Indeed, § 3582(c) (1) (A) as amended                    by the      First Step Act still

requires    courts     to    abide     by    policy       statements              issued      by     the

Sentencing     Commission.              See        18     U.S.C.         §        3582(c) (1) (A) .


Accordingly,        this    Court    will     follow          the   policy         statement          in

U.S.S.G.    § lBl.13 and deny McCloud's motion because he does not

meet the specific examples of extraordinary and compelling reasons

and the Director of the BOP has not determined that circumstances


                                              4
   Case 4:05-cr-00018-JRH-CLR Document 105 Filed 06/01/20 Page 5 of 6



outside of these examples exist to afford him relief.                           Accord,


         United   States   v.    Lynn,   2019 WL 3805349,      at *4      (S.D.      Ala.


Aug. 12, 2019) ("If the policy statement needs tweaking in light

of Section 603(b) [of the First Step Act], that tweaking must be

accomplished by the [Sentencing] Commission, not by the courts.")

United States v. Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019);

United States v. Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019);

United States v. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019);

United States v. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019);

United States v.      Shields, 2019 WL 2359231 (N.D.             Calif.         June    4,

2019)    (stating that there is no              authority for the         proposition

that the Court may disregard guidance provided by the Sentencing

Commission where it appears that such guidance has not kept pace

with statutory amendments").

        Importantly, even if the Court were to conclude that the First

Step Act granted it the discretion to consider what constitutes

extraordinary      and     compelling         circumstances    outside          of     the

Sentencing    Commission's       policy   statement,     McCloud      would     not     be

entitled to relief.        McCloud explains that the inefficiency of the

BOP in implementing programs that would allow                  him to earn good

time    credits   under    the    First    Step    Act   and   his    inability         to

participate in RDAP (Residential Drug Abuse Program) have deprived

him of time credit against his federal sentence.                     In   the   Court's


estimation, the speculative circumstances set forth by McCloud do


                                          5
      Case 4:05-cr-00018-JRH-CLR Document 105 Filed 06/01/20 Page 6 of 6



not     constitute      extraordinary        and     compelling      circumstances

warranting compassionate          release.      In   fact,    to   the    extent   that


McCloud     is   dissatisfied     with   the    BOP's      administration     of    his


sentence, the more appropriate vehicle to seek relief is the filing

of a habeas corpus petition under 28 U.S.C. § 2241 in the district

of confinement.


        Upon   the   foregoing.    Defendant       Glenn    McCloud's     motion    for

compassionate release (doc. 102) is hereby DENIED.

        ORDER ENTERED at Augusta, Georgia, this               /          day of June,

2020.




                                                         HALL,
                                               UNITED States district court
                                               SOUTHEj/n district of GEORGIA




                                         6
